         Case 4:19-cr-06069-SMJ     ECF No. 161   filed 03/18/20   PageID.402 Page 1 of 8

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


1
                                                                     Mar 18, 2020
                                                                         SEAN F. MCAVOY, CLERK
2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 4:19-cr-06069-SMJ-01
5                                                     4:19-cr-06069-SMJ-02
                                  Plaintiff,          4:19-cr-06069-SMJ-03
6                                                     4:19-cr-06069-SMJ-04
                   v.                                 4:19-cr-06069-SMJ-05
7                                                     4:19-cr-06069-SMJ-06
     OSCAR BARRERA-GAYTAN, (01),                      4:19-cr-06069-SMJ-07
8    JOVANI ORTEGA-GARCIA, (02),
     JOSE SALAS-ORTEGA, (03),                     ORDER GRANTING DEFENDANT
9    JOSE ANTONIO GONZALEZ-                       BARRERA-GAYTAN’S MOTION
     SANCHEZ, (04),                               AND DECLARATION TO
10   BIANCA LOPEZ, (05),                          CONTINUE PRE-TRIAL AND
     JONATHAN PARRA, (06),                        TRIAL DATES
11   DANIEL LOERA, (07),
                         Defendants.              AMENDED1 CASE
12                                                MANAGEMENT ORDER

13           Before the Court, without oral argument, is Defendant Oscar Barrera-

14   Gaytan’s (01) Motion and Declaration to Continue Pre-trial and Trial Dates, ECF

15   No. 142.2 Defense counsel Ricardo Hernandez requests a continuance of the pretrial

16
     1
       This Order amends and supersedes in part the Court’s December 9, 2019 Case
17   Management Order, ECF No. 104, as to Defendant Ramirez (04), the Court’s
     December 11, 2019 Case Management Order, ECF No. 77, as to the remaining
18   Defendants, and January 6, 2020, Amended Case Management order, ECF No. 130,
     as to all Defendants.
19   2
       Also pending before the Court are Defendant Jonathan Parra’s (06) motion to join
     in Defendant Barrera-Gaytan’s (01) motion, ECF No. 143, Defendant Daniel
20   Loera’s (07) motion to join in Defendant Barrera-Gaytan’s (01) motion, ECF No.
     150, and Defendant Jose Salas-Ortega’s (03) Notice to Join in Pretrial Motions Filed


     AMENDED CASE MANAGEMENT ORDER - 1
      Case 4:19-cr-06069-SMJ      ECF No. 161    filed 03/18/20   PageID.403 Page 2 of 8




1    motions filing deadline, the pretrial conference, and the trial, to allow more time to

2    examine discovery, prepare any related motions, and prepare for trial.3 All

3    Defendants support the requested continuance for the articulated reasons. ECF Nos.

4    152, 153, 155, 156, 158, 159 & 160. Defense counsel for all Defendants agree

5    regarding the proposed case management deadlines. ECF No. 150. Assistant United

6    States Attorney Benjamin D. Seal, appearing on behalf of the Government, does not

7    oppose the requested continuance. ECF No. 142.

8          The Indictment as to all Defendants was filed on December 10, 2019. ECF

9    No. 51. Ricardo Hernandez appeared on behalf of Defendant Barrera-Gaytan (01)

10   on December 6, 2019. ECF No. 6.4 Adam R. Pechtel appeared on behalf of

11   Defendant Ortega-Garcia (02) on December 6, 2019. ECF No. 12. Nicholas Wright

12   Marchi appeared on behalf of Defendant Salas-Ortega (03) on December 6, 2019.

13

14   By Other Defendants, ECF No. 154. As the Court now grants Defendant Barrera-
     Gaytan’s (01) motion, continues trial, and resets all pending case management
15   deadlines as to all Defendants, these related motions, ECF Nos. 143, 150 &154, are
     denied as moot.
16   3
       Defense counsel’s motions sought to extend, among other things, the deadline to
     file all pretrial motions, see ECF No. 142, and was filed on March 2, 2020, the same
17   day by which such motions were to be filed, see ECF No. 138. Counsel is reminded
     that when a motion seeks time-sensitive relief, such as to extend a deadline
18   occurring before a motion would typically be set for hearing, counsel must file a
     motion to expedite. See LCivR 7(i)(2)(C).
19   4
       The Court notes that prior to the filing of the Indictment on December 10, 2019,
     see ECF No. 51, the public docket sheet includes multiple entries assigned the same
20   ECF number. However, the Court believes the context of its references to the docket
     in this Order adequately identifies to which entries it refers.


     AMENDED CASE MANAGEMENT ORDER - 2
      Case 4:19-cr-06069-SMJ      ECF No. 161    filed 03/18/20   PageID.404 Page 3 of 8




1    ECF No. 13. Gregory Lee Scott appeared on behalf of Defendant Gonzalez-Sanchez

2    (04) on December 11, 2019. ECF No. 78. Alex B. Hernandez, III appeared on behalf

3    of Defendant Lopez (05) on December 9, 2019. ECF No. 22. Kenneth D. Therrien

4    appeared for Defendant Parra (06) on December 6, 2019. ECF No. 14. Richard A.

5    Smith appeared on behalf of Defendant Loera (07) on December 6, 2019. ECF

6    No. 43.

7          This is the second request for a continuance by any Defendant. To ensure

8    defense counsel are afforded adequate time to review discovery, prepare any pretrial

9    motions, conduct investigation, and prepare for trial, the Court grants the motion,

10   extends the pretrial motion deadline, and resets the currently-scheduled pretrial

11   conference and trial dates. The Court finds that Defendants’ continuance requests

12   are knowing, intelligent, and voluntary, and that the ends of justice served by

13   granting a continuance outweigh the best interest of the public and Defendants in a

14   speedy trial. The delay resulting from Defendant Barrera-Gaytan’s (01) motion is

15   therefore excluded under the Speedy Trial Act as to all Defendants.

16         Counsel are advised that all successive continuance requests will be closely

17   scrutinized for the necessity of more time to effectively prepare, taking into account

18   the exercise of due diligence.

19         In addition, counsel is advised that all future motions to extend or alter

20   case management dates or deadlines will be considered applicable to all




     AMENDED CASE MANAGEMENT ORDER - 3
      Case 4:19-cr-06069-SMJ      ECF No. 161    filed 03/18/20   PageID.405 Page 4 of 8




1    Defendants unless an individual Defendant expresses a desire to be excluded

2    from the motion. Accordingly, prior to filing any such motion in the future, all

3    defense counsel shall confer and, if all Defendants are in agreement, so state in

4    filing a single joint motion. Counsel is reminded that prior to ruling on a motion to

5    continue trial, all Defendants must provide signed Statements of Reasons.

6          Having considered the parties’ proposed case schedule and deadlines, the

7    Court now enters the following Amended Case Management Order, which sets forth

8    the deadlines, hearings, and requirements the parties will observe in this matter. To

9    the extent this Order conflicts with any previously entered Orders in this matter, this

10   Order shall govern. All counsel are expected to carefully read and abide by this

11   Order and such provisions of the current CMOs which have not been superseded

12   hereby. The Court will grant relief from the requirements in this Order only upon

13   motion and good cause shown.

14         Accordingly, IT IS HEREBY ORDERED:

15         1.     Defendant Oscar Barrera-Gaytan (01) Motion and Declaration to

16                Continue Pre-Trial and Trial Dates, ECF No. 142, is GRANTED.

17         2.     Defendant Jonathan Parra’s (06) Motion to Join as to Defendant Oscar

18                Barrera-Gaytan’s Motion to Continue Pretrial Conference and Trial

19                Dates and Extend Time for Filing, ECF No. 143; Defendant Daniel

20                Loera’s (07) Motion and Declaration to Join Motion and Declaration




     AMENDED CASE MANAGEMENT ORDER - 4
      Case 4:19-cr-06069-SMJ   ECF No. 161    filed 03/18/20   PageID.406 Page 5 of 8




1               to Continue Pre-Trial and Trial Dates [ECF No. 142], ECF No. 150;

2               and Defendant Jose Salas-Ortega’s (03) Notice to Join in Pretrial

3               Motions Filed By Other Defendants, ECF No. 154, are DENIED AS

4               MOOT.

5         3.    The Court finds, given defense counsels’ need for time to review

6               discovery, prepare any pretrial motions, conduct investigation, and

7               prepare for trial, that failing to grant a continuance would result in a

8               miscarriage of justice and would deny defense counsel the reasonable

9               time necessary for effective preparation, taking into account the

10              exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i), (iv). The

11              Court, therefore, finds the ends of justice served by granting a

12              continuance in this matter outweigh the best interest of the public and

13              Defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

14        4.    Original CMO. Counsel for all Defendants must review the

15              provisions of the Court’s respective original CMOs, ECF Nos. 77 and

16              104, and abide by those procedures which remain in full force and

17              effect and are incorporated herein except for the new compliance

18              deadlines in the following Summary of Amended Deadlines.

19        5.    Pretrial Conference

20              A.    The current pretrial conference date of April 2, 2020 is




     AMENDED CASE MANAGEMENT ORDER - 5
          Case 4:19-cr-06069-SMJ   ECF No. 161    filed 03/18/20   PageID.407 Page 6 of 8




1                         STRICKEN and RESET to July 22, 2020 at 9:15 AM in

2                         RICHLAND. At this hearing, the Court will hear ALL pretrial

3                         motions that are noted for oral argument.

4                   B.    All Pretrial Conferences are scheduled to last no more than

5                         thirty (30) minutes, with each side allotted fifteen (15)

6                         minutes to present their own motions and resist motions by

7                         opposing counsel. If any party anticipates requiring longer than

8                         fifteen minutes, that party must notify the Courtroom Deputy at

9                         least seven (7) days prior to the hearing. Any party who fails

10                        to provide this notice will be limited to fifteen (15) minutes.

11            6.    Trial. The current trial date of May 11, 2020 is STRICKEN and

12                  RESET to August 24, 2020, at 9:00 AM in RICHLAND. The final

13                  pretrial conference will begin at 8:30 A.M.

14            7.    Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court

15                  DECLARES EXCLUDABLE from Speedy Trial Act calculations

16                  as to ALL Defendants the period from March 2, 2020, the date

17                  defense counsel for Defendant Barrera-Gaytan (01) moved to

18                  continue, through August 24, 2020, the new trial date, as the period of

19                  delay granted for adequate preparation by counsel.

20   //




     AMENDED CASE MANAGEMENT ORDER - 6
          Case 4:19-cr-06069-SMJ    ECF No. 161     filed 03/18/20   PageID.408 Page 7 of 8




1             8.     Summary of Deadlines

2         All pretrial motions, including discovery
          motions, Daubert motions, and motions in                      July 1, 2020
3         limine, filed
          PRETRIAL CONFERENCE                                         July 22, 2020
4         Deadline for motions to continue trial                 9:15 AM - RICHLAND
          CIs’ identities and willingness to be interviewed
5                                                                      July 27, 2020
          disclosed to Defendants (if applicable)

6         Grand jury transcripts produced to Defendants                July 27, 2020
                       Case Agent:                                     July 27, 2020
7                      CIs:
                       Other Witnesses:                                July 27, 2020
8
          Exhibit lists filed and emailed to the Court                August 17, 2020
9
          Witness lists filed and emailed to the Court                August 17, 2020
10        Trial briefs, jury instructions, verdict forms, and
                                                                      August 14, 2020
          requested voir dire filed and emailed to the Court
11        Exhibit binders delivered to all parties and to the
                                                                      August 14, 2020
          Court
12        Delivery of JERS-compatible digital evidence
                                                                      August 14, 2020
          files to the Courtroom Deputy
13        Trial notices filed with the Court                          August 14, 2020

14   //

15   //

16   //

17   //

18   //

19   //

20   //



     AMENDED CASE MANAGEMENT ORDER - 7
      Case 4:19-cr-06069-SMJ   ECF No. 161   filed 03/18/20   PageID.409 Page 8 of 8




1     Technology readiness meeting (in-person)                August 17, 2020
                                                              August 24, 2020
2     JURY TRIAL
                                                          9:00 AM - RICHLAND

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

5    Service.

6          DATED this 18th day of March 2020.

7
                       ______________________________
8                      SALVADOR MENDOZA, JR.
                       United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20



     AMENDED CASE MANAGEMENT ORDER - 8
